                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                    SEATTLE DIVISION

 PATH AMERICA KINGCO LLC, et al.,
                                                         Civil Action No. 17-1485-RSM
        Plaintiffs,
                                                         ORDER GRANTING STIPULATED
 v.                                                      MOTION TO EXTEND STAY OF
                                                         PROCEEDINGS
 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY, et al.,

        Defendants.



        This matter is before the Court on the parties’ stipulated motion to extend the stay of

proceedings in this case. Upon consideration of motion, and for good cause shown, the motion is

hereby GRANTED, and this stay in this case is EXTENDED until December 10, 2018.

        The parties are ORDERED to file a joint status report upon the Administrative Appeals

Office’s issuance of a new decision on Path America KingCo LLC’s regional center designation,

and no later than December 10, 2018.

Dated: October 30, 2018.


                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
Order Granting Stipulated Motion to Extend Stay of Proceedings
Civil Action No. 17-1485-RSM
Path America KingCo LLC et al. v. DHS et al.
